CONTRAT DE PARTAGE DE PRODUCTION

PERMIS D'EXPLOITATION TILAPIA

REPUBLIQUE DU CONGO
Tableau des Matières

Article 1 _ Définitions
Article 2 __ Objet du Contrat.
Article 3 __ Champ d'application du
Article 4 __ Comité de Gestion...
Article 5 _ Programmes de travaux et budgets
Article 6 __ Remboursement des coûts pétroliers
Article 7- Partage de la production...
Article 8— Valorisation des hydrocarbures liquid
Atticle 9 — Provision pour investissements diversifiés
Article 10 — Régime fiscal relatif aux hydrocarbures liquides
Article 11 — Transfert de propriété et enlèvement des hydrocarbures liquides
Article 12 — Propriété des biens mobiliers et immobiliers

Article 13 — Gaz naturel...
Article 14 — Formation et emploi du personnel congolai
Article 15- Produits et services nationaux …...............….
Article 16 — Informations — Confidentialité — Déclarations Publiques
Article 17 — Cessions
Article 18 — Entrée en vigueur — Date d'effet — Durée — Modification
Article 19 — Force majeure...
Article 20 — Droit applicable et règlement des litiges
Article 21 — Arbitrage ….
Article 22 — Terminaison
Atticle 23 _ Garanties Générales .
Article 24 — Adresses.
Article 25 — Divers

CONTRAT
DE PARTAGE DE PRODUCTION

ENTRE :

La REPUBLIQUE DU CONGO, ci-après désignée le “Congo”, représentée par
Monsieur Jean-Baptiste TATI LOUTARD, Ministre d'Etat, Ministre des
Hydrocarbures,

D'une part,
ET:

La SOCIETE NATIONALE DES PETROLES DU CONGO (ci-après désignée
« SNPC »), établissement public à caractère industriel et commercial au capital
social de 81.334.654.844 francs CFA, dont le siège social est sis 146, Avenue
Charles de Gaulle, boîte postale 188, Brazzaville, République du Congo,
immatriculée au Registre du Commerce et du Crédit Mobilier de Brazzaville sous le
numéro BZV-CGO-RCCM-02-B-018, représentée par Monsieur Denis Auguste
Marie GOKANA, son Président Directeur Général, et

La société PRESTOIL KOUILOU (Ci-après désignée « PRESTOIL »), société
anonyme de Droit Congolais dont le siège social est sis Boulevard Dombi — BP 1146

à Pointe-Noire, République du Congo, représentée par Monsieur Gérard
BOURGOIN, son Administrateur Général,

D'autre part,

Les intérêts respectifs de SNPC, Prestoil, en tant qu'entités formant le Contracteur,
seront indiqués dans le Contrat d’Association.

IL À ETE CONVENU CE QUI SUIT :

Article 1 : Définitions

Aux fins du Contrat, tel que défini ci-après, les termes suivants auront la signification
fixée au présent article :

1.1 “Année Civile” : période de douze (12) mois consécutifs commençant le
premier janvier de chaque année ;

NA

| +0.
12

1-3

14
F5

1.6

“Bari!” ou ‘’bbl” : unité égale à 42 gallons américains (un gallon US. étant
égal à 3,78541 litres) mesurés à la température de quinze (15) degrés
celsius ;

“Brut de Référence” : le pétrole brut tel que défini à l'Article 9 ;
“Budget” : l'estimation prévisionnelle du coût d’un programme de travaux ;

“Cession” : toute opération juridique aboutissant à transférer entre les
Parties ou à toute autre entité, autre qu'une Partie, tout ou partie des
droits et obligations découlant du Contrat sur tout ou partie de la Zone de
Permis ;

“Code des Hydrocarbures” : le code, objet de la loi 24-94 du 23 août 1994,
en vigueur à la date de signature du présent Contrat, et ses décrets
d'application.

“Comité de Gestion” : l'organe visé à l'Article 4 du Contrat ;

“Contracteur” : désigne collectivement SNPC, Prestoil et leurs futurs
associés qui deviendraient Parties au Contrat ;

“Contrat” : le présent Contrat de Partage de Production, ses annexes qui
en font partie intégrante, ainsi que tout avenant à ce Contrat qui serait
conclu entre les Parties ;

“Contrat d'Association” : le contrat (y compris ses annexes et séès
avenants) régissant les rapports entre les entités constituant le
Contracteur, pour la réalisation en association des Travaux Pétroliers ;

« Cost Oil » : désigne la part de la Production Nette définie à l'Article 6.2 ;

« Cost Stop » : La limite maximale de récupération des Coûts Pétroliers
telle que définie à l'Article 6.3 :

"Coûts Antérieurs" : toutes les dépenses correspondant au Coûts
Pétroliers réalisées avant la Date d'Entrée en Vigueur du Contrat. Les
Coûts Antérieurs seront validés par le Congo avant leur intégration dans
les Coûts Pétroliers.

“Coûts Pétroliers” : toutes les dépenses et les provisions liées aux Travaux
Pétroliers. Les Coûts Pétroliers comprennent les dépenses effectivement
encourues par le Contracteur ainsi que les provisions constituées du fait
des Travaux Pétroliers, calculées conformément aux dispositions de la
Procédure Comptable. Les Coûts Pétroliers se repartissent entre les
dépenses de recherche, d'appréciation, de développement, d'exploitation
et la provision pour démantèlement et remise en état de sites (abandon) et

la Provision pour Investissements Diversifiés ;
LS
em

115 "Date d'Effet” : la date de la signature du Contrat telle que définie à l’article
18 du contrat

1.16 “Date d'Entrée en Vigueur” : la date d'approbation par la loi du Contrat telle
que définie à l'article 18 du contrat ;

4.17 “Dollar” : la monnaie ayant cours légal aux États-Unis d'Amérique ;

1.18 “Excess Cost Oil” : désigne la part des Coûts Pétroliers telle que définie à
l'Article 7.3 ;

1.19 “Gaz Nature” : les hydrocarbures gazeux comprenant principalement du

méthane et de l'éthane, qui, à 15° C et à la pression atmosphérique, sont
à l'état gazeux, et qui sont découverts et/ou produits sur la Zone de
Permis, après l'extraction des liquides de gaz naturel. Les Gaz de Pétrole
Liquéfiés, ou GPL, extraits du Gaz Naturel sont, par exception,
considérés comme des Hydrocarbures Liquides pour autant qu'ils sont
expédiés au point de livraison sous forme liquide :

1.20 “Hydrocarbures" : les Hydrocarbures Liquides et le Gaz Naturel
découverts et/ou produits sur la Zone de Permis :

21) “Hydrocarbures Liquides” : les Hydrocarbures découverts et/ou produits
Sur la Zone de Permis, y compris les GPL, à l'exception du Gaz Naturel :

1.22 “Parties” : les parties au Contrat, soit le Congo et le Contracteur ;

1.23 “Permis d'Exploitation” : Permis d'Exploitation Tilapia octroyé à la SNPC
par Décret n° 2005-296 en date du 18 juillet 2005.

1.24 “Prix Fixé” : le prix de chaque Qualité d'Hydrocarbures Liquides, tel que
défini à l'Article 8 ci-après :

1#25 “Procédure Comptable” : la procédure comptable qui, après signature, fait
partie intégrante du Contrat dont elle constitue l'Annexe 1 ;

1.26 “Production Nette” : la production totale d'Hydrocarbures Liquides et les
Gaz de Pétrole Liquéfiés, ou GPL, diminuée de toutes eaux et de tous
Sédiments produits ainsi que de toutes quantités d'Hydrocarbures

réinjectées dans le gisement, ütilisées ou perdues au cours des Travaux
Pétroliers :

1.27 ‘Profit Oil": désigne la part de la Production Nette définie à l'Article
7.1 du Contrat;

1.28 “Programme de Travaux” : plan de Travaux Pétroliers devant être
effectués durant une période déterminée, approuvé par le Comité de

Gestion dans les conditions stipulées au Contrat ;
,
1.29 “Provision pour Investissements Diversifiés” ou “PID” : désigne la provision
définie à l’article 9 du Contrat ;

1.30 “Qualité d'Hydrocarbures _Liquides” : désigne une quelconque qualité
d'Hydrocarbures Liquides livrée FOB à un Prix Fixé, conformément aux
dispositions de l'Article 8 du Contrat, à partir de l’un des terminaux de
chargement au Congo ;

123; “Redevance ” : désigne la part de la Production Nette due au Congo tel
que prévu à l'Article 10.1 du Contrat ;

1.32 “Société Affiliée” :

1.32.1 toute Société dans laquelle plus de cinquante (50) pour cent des droits de
vote dans les assemblées générales ordinaires des actionnaires ou
associés, ci-après désignées les “Assemblées”, sont détenus directement
ou indirectement par l'une des Parties ;

1.32.2 toute Société qui détient, directement ou indirectement, plus de cinquante
(50) pour cent des droits de vote dans les Assemblées de l’une des
Parties.

1.32.3 toute Société dont les droits de vote dans les Assemblées sont détenus
pour plus de cinquante (50) pour cent par une Société qui détient elle-
même, directement ou indirectement, plus de cinquante (50) pour cent des
droits de vote dans les Assemblées de l’une des Parties ;

1.32.4 toute Société dans laquelle plus de cinquante (50) pour cent des droits de
vote dans les Assemblées sont détenus directement ou indirectement par
une Société ou par plusieurs Sociétés telles que décrites aux articles
1.30.1 à 1.30.3 ci-dessus ;

1.33 « Tax Oil » : la part du Profit Oil revenant au Congo et comprenant l'impôt
sur les sociétés dus par les entités composant le Contracteur, au taux
indiqué dans le Code des Hydrocarbures, le présent Contrat et l'Article 34
de la Procédure Comptable en annexe à ce Contrat.

1.34 “Travaux d'Abandon” : les Travaux Pétroliers nécessaires à la remise en
état d'un site d'exploitation et dûment provisionnés dont l'abandon est
programmé par le Comité de Gestion.

1.35 “Travaux de Développement” : les Travaux Pétroliers liés au Permis
d'Exploitation relatifs à l'étude, la préparation et la réalisation des
opérations telles que : sismique, forage, équipement de puits et essais de
production, construction et pose des plates-formes, ainsi que toutes autres
opérations connexes, et toutes autres opérations réalisées en vue de
l'évaluation des gisements et de leurs extensions, de la production, du
transport, du traitement, du stockage et de l'expédition des Hydrocarbures
aux terminaux de chargement ;

Ne

7 U
un

1.36 “Travaux d'Exploitation” : les Travaux Pétroliers relatifs au Permis
d'Exploitation et liés à l'exploitation et à l'entretien des installations de
production, de traitement, de stockage, de transport et d'expédition des
Hydrocarbures ;

1.37 “Travaux Pétroliers” : toutes activités conduites pour permettre la mise en
oeuvre du Contrat sur la Zone de Permis, notamment les études, les
préparations et réalisations des opérations, les activités juridiques,
comptables et financières. Les Travaux Pétroliers se répartissent entre les
les Travaux de Développement, les Travaux d'Exploitation et les Travaux

d'Abandon ;

1.38 “Trimestre”_: une période de trois (3) mois consécutifs commençant le
premier jour de janvier, d'avril, de juillet et d'octobre de toute Année
Civile ;

1.39” “Zone de Permis” : désigne la Zone couverte par le Permis

d'Exploitation Tilapia

1.40 * “Zone de Permis Associés” : désigne la zone couverte par le permis de
recherche Marine III et les permis d'exploitation qui en découleront.

Article 2 : Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquelles le Contracteur
réalisera les Travaux Pétroliers sur la Zone de Permis et selon lesquelles les Parties
se partageront la production d'Hydrocarbures en découlant.

Article 3 : Champ d’application du Contrat - Opérateur

3.14 Ce contrat est un Contrat de Partage de Production sur la Zone de Permis
régi par les dispositions de la loi n° 24-94 du 23 août 1994 portant Code des
Hydrocarbures et par toutes les autres dispositions légales et réglementaires
en vigueur applicables au Contrat à la Date d'Effet.

3.2. Les Travaux Pétroliers sont réalisés au nom et pour le compte du Contracteur
par une des entités composant celui-ci et dénommée “Opérateur”.
L'Opérateur est désigné par le Contracteur dans le cadre du Contrat
d'Association. À la date de signature de ce Contrat, Prestoil est l'Opérateur
désigné par le Contracteur pour une période de cinq ans. À l'issue de la
cinquième année la SNPC deviendra Opérateur.

Pour préparer la passation des fonctions d'Opérateur, PRESTOIL
intégrera durant ces cinq années à tout niveau de responsabilité le
personnel de la SNPC ou toute autre Société Affiliée dans le cadre de la
conduite de toutes les opérations.

œ

à Z |,
3.3

3.4

Les modalités de reprise par la SNPC des fonctions d'Opérateur seront
précisées dans le cadre du Contrat d'Association et tout autre accord
entre les Sociétés constituant le Contracteur.

Pour le compte du Contracteur, l'Opérateur a notamment pour tâche de :

(a)

(b)

(c)

(a)

(e)

®

Préparer et soumettre au Comité de Gestion les projets de
Programme de Travaux annuels, les Budgets correspondants et
leurs modifications éventuelles ;

Diriger, dans les limites des Programmes de Travaux et Budgets
approuvés, l'exécution des Travaux Pétroliers ;

Préparer les Programmes de Développement, des Travaux
d'Exploitation et des Travaux d'Abandon.

Sous réserve de l'application des dispositions de l’article 3.6 ci-
après, négocier.et conclure avec tous tiers les contrats relatifs à
l'exécution des Travaux Pétroliers ;

Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement au Congo les comptes, conformément aux
dispositions de la Procédure Comptable ;

Conduire les Travaux Pétroliers, de la manière la plus appropriée
et, d'une façon générale, mettre en œuvre tous les moyens
appropriés en respectant les règles de l'art généralement
acceptées dans l’industrie pétrolière internationale, en vue de :

(0) l'exécution des Programmes de Travaux dans les conditions
techniques et économiques généralement suivies dans
l'industrie pétrolière, et

Gi) l'optimisation de la production dans le respect d’une bonne
conservation des gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur doit, pour le compte
du Contracteur :

(a)

(b)

Conduire avec diligence toutes les opérations conformément aux
pratiques généralement acceptées et suivies dans l'industrie
pétrolière, se conformer aux règles de l’art en matière de champs
pétrolifères et de génie civil et accomplir ces opérations d'une
ianière efficace et économique. Toutes les opérations sont
exécutées conformément aux termes du Contrat.

Fournir le personnel nécessaire aux Travaux Pétroliers en tenant
compte des dispositions de l'Article 14 ci-après.

e A y
3.5

(c) Permettre dans les limites raisonnables, aux représentants du
Congo d’avoir un accès périodique aux frais du Contracteur, aux
lieux où se déroulent les Travaux Pétroliers, avec le droit d'observer
tout ou partie des opérations qui y sont conduites. Le Congo peut,
par l'intermédiaire de ses représentants ou employés dûment
autorisés, examiner tout ou partie des données et interprétations de
lOpérateur se rapportant aux Travaux Pétroliers, y compris, sans
que cette énumération soit limitative, carottes, échantillons de toute
nature, analyses, données magnétiques, diagrammes, cartes,
tables et levés.

Le Contracteur doit également permettre à sa charge aux
représentants du Congo de faire des contrôles périodiques sur les
installations pétrolières. Ces dépenses constituent des Coûts
Pétroliers récupérables.

(d) En accord avec la réglementation en vigueur au Congo (cf. Article
37 du code des hydrocarbures), mettre en place et maintenir en
vigueur toutes les couvertures d'assurances de types et montants
conformes aux usages généralement acceptés dans l'industrie
pétrolière et aux dispositions de ce Contrat.

(e) Payer ponctuellement tous les frais et dépenses encourus au titre
des Travaux Pétroliers.

(U] Maintenir au Congo une copie de toutes les données décrites sous
c) ci-dessus, exception faite de tels documents ou matériaux qui
nécessitent des conditions d'emmagasinage ou de conservation
spéciales, qui doivent être maintenus dans un lieu choisi par les
Parties, sous la responsabilité de l'Opérateur, et auxquels le Congo
a plein droit d'accès.

(g) Fournir une copie des données décrites sous c) ci-dessus au
Congo.

Le Contracteur doit exécuter chaque Programme de Travaux dans les
limites du Budget correspondant et ne peut entreprendre aucune opération
qui ne soit comprise dans un Programme de Travaux approuvé ni engager
de dépenses qui excédent les montants inscrits au Budget, sous réserve
de ce qui suit.

(a) Si cela s'avère nécessaire pour l'exécution d'un Programme de
Travaux approuvé, le Contracteur est autorisé à faire des
dépenses excédant le Budget adopté, dans la limite de dix (10)
pour .cent du montant d'un poste quelconque du Budget.
L'Opérateur doit rendre compte de cet excédent de dépenses au
Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, l'Opérateur est aussi autorisé à
effectuer, dans le cadre de Travaux Pétroliers des dépenses

ka (l
3.6

3.7

3.8

imprévues-non incluses dans un Programme de Travaux (mais qui
y sont liées) et non inscrites dans un Budget, dans la limite
cependant d'un total de un million cinq cent mille (1.500.000)
Dollars ou de leur contre-valeur dans une autre monnaie. Toutefois,
ces dépenses ne doivent pas être faites pour atteindre des objectifs
jusqu'alors refusés par le Comité de Gestion et l'Opérateur doit le
cas échéant présenter dans les plus brefs délais un rapport relatif à
ces dépenses au Comité de Gestion . Lorsque ces dépenses sont
approuvées par le Comité de Gestion, le montant autorisé est à
nouveau porté à un million cinq cent mille (1.500.000) Dollars ou à
leur contre-valeur dans toute autre monnaie, le Contracteur ayant
en permanence le pouvoir de dépenser ce montant aux conditions
fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers, l'Opérateur
peut engager les dépenses immédiates qu'il juge nécessaires pour
la protection des vies, des biens et de l’environnement, et il doit
faire part dans les plus brefs délais praticables au Comité de
Gestion des circonstances de ce cas d'urgence et de ces
dépenses.

Sauf décision contraire du Comité de Gestion, le Contracteur devra faire
des appels d'offres pour les matériels et services dont le coût est estimé
supérieur à un million cinq cent mille (1 .500.000) Dollars par appel d'offres
pour les Travaux de Développement et les Travaux d'Exploitation. Les
entités composant le Contracteur pourront soumissionner dans le cadre de
ces appels d'offres: cependant, aucune préférence imméritée sera
donnée à de telles offres. La procédure ci-dessus ne s’appliquera pas
pour les études géologiques et géophysiques, l'interprétation, l'analyse
des roches mères, l'analyse pétrophysique et géochimique, la supervision
et l'ingénierie des Travaux Pétroliers, l'acquisition de logiciels, les
simulations, les études de gisements et les travaux nécessitant l'accès à
des informations confidentielles lorsque le Contracteur aura la possibilité
de fournir les prestations à partir de ses moyens propres ou de ceux de
ses Sociétés Affiliées.

Le Contracteur devra permettre au Congo de participer au dépouillement
de tous les appels d'offres visés ci-dessus qui seront lancés par le
Contracteur et de les examiner après leur ouverture.

Le Contracteur exerce ses fonctions en industriel diligent. Sa
responsabilité ne saurait être recherchée que pour les pertes et les
dommages résultant de ses actions sous les termes de ce Contrat dans
les cas de fautes lourdes ou délibérées, telle qu'appréciée au regard des
pratiques et usages internationaux de l'industrie pétrolière.

Sans préjudice de ce qui précède, le Contracteur exécutera, pendant la
durée du Permis d'Exploitation TILAPIA et toute période de
renouvellement, le programme de travaux qui sera défini au Comité de

es L.
Article 4 : Comité de Gestion

41

42

4.3

Aussitôt que possible après la Date d'Effet du Contrat, il sera constitué,
pour la Zone de Permis, un Comité de Gestion composé d’un représentant
du Contracteur et d’un représentant du Congo. Chaque entité membre du
Comité de Gestion nommera un représentant et un suppléant. Le
suppléant nommé par une Partie agira seulement au cas où le
représentant désigné par cette Partie ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son représentant ou son
suppléant en avisant par écrit l'autre Partie de ce remplacement.

Le Congo et le Contracteur pourront faire participer au Comité de Gestion
un nombre raisonnable de membres de leur personnel.

Le Comité de Gestion examine toutes questions inscrites à son ordre du
jour relatives à l'orientation, à la programmation et au contrôle de la
réalisation des Travaux Pétroliers. Il examine notamment les Programmes
de Travaux et les Budgets qui font l'objet d'une approbation et il contrôle
l'exécution desdits Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés,
l'Opérateur, pour le compte du Contracteur, prend toutes les décisions
nécessaires pour la réalisation des Travaux Pétroliers conformément aux
termes du Contrat.

Les décisions du Comité de Gestion sont prises en application des règles
suivantes :

(a) pour les Travaux de Développement, y compris les travaux de
développement complémentaire, les Travaux d'Exploitation et les
Travaux d'Abandon, ainsi que pour les décisions relatives à l'arrêt
des Travaux d'Exploitation sur l’un ou l'autre des gisements de la
Zone de Permis, l'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations, les
Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces
propositions sont prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une réunion du
Comité de Gestion, l'examen de la question est reporté à une
deuxième réunion du Comité de Gestion qui se tient, sur
convocation de l'Opérateur, dix (10) jours au moins après la date de
la première réunion. Pendant ce délai, les Parties se concertent et
l'Opérateur fournit toutes informations et explications qui lui sont
demandées par le Congo.

{b) Pour la détermination des provisions liées aux Travaux d'Abandon,
les décisions du Comité de Gestion sont prises à l'unanimité.
44

4.5

46

4.7

4.8

10

Les décisions du Comité de Gestion ne-doivent pas être susceptibles de
porter atteinte aux droits et obligations des entités constituant le
Contracteur dans le cadre du Contrat.

Le Comité de Gestion se réunit chaque fois que l'Opérateur le demande,
sur convocation adressée au moins quinze (15) jours à l'avance. La
convocation contient l'ordre du jour proposé, la date, l'heure et le lieu de la
réunion. L'Opérateur fait parvenir au Congo les éléments d’information
nécessaires à la prise des décisions figurant à l'ordre du jour au moins huit
(8) jours avant la réunion.

Le Congo peut à tout moment demander que l'Opérateur convoque une
réunion pour délibérer sur des questions déterminées qui font alors partie
de l'ordre du jour de la réunion. Le Comité de Gestion doit se réunir au
moins deux fois au cours de chaque Année Civile pour discuter et
approuver le Programme de Travaux et le Budget afférent à l'Année Civile
en cours. Le Comité de Gestion ne peut statuer sur une question qui ne
figure pas à l’ordre du jour de la réunion, sauf décision contraire unanime
des représentants des Parties.

Les séances du Comité de Gestion sont présidées par le représentant du
Congo. L'Opérateur en assure le secrétariat.

L'Opérateur prépare un procès-verbal écrit de chaque séance et en envoie
copie au Congo dans les quinze (15) jours de la date de la réunion, pour
approbation ou remarques dans les trente (30) jours à compter de la date
de réception. En outre, l'Opérateur établit et soumet à la signature du
représentant du Congo et du Contracteur, avant la fin de chaque séance
du Comité de Gestion, une liste des questions ayant fait l'objet d'un vote et
un résumé des résolutions adoptées à l’occasion de chaque vote.

Toute question peut être soumise à la décision du Comité de Gestion sans
que soit tenue une séance formelle à condition que cette question soit
transmise par écrit par l'Opérateur au Congo. Dans le cas d'une telle
soumission, le Congo doit, dans les dix (10) jours suivant réception de la
question, communiquer son vote par écrit à l'Opérateur, à moins que la
question soumise au vote ne requière une décision dans un délai stipulé
par l'Opérateur qui, à moins de conditions d'urgence nécessitant une
réponse plus rapide, ne peut être inférieur à quarante huit (48) heures. En
absence de réponse du Congo dans le délai imparti, la proposition de
l'Opérateur est considérée comme adoptée. Toute question qui reçoit le
vote affirmatif requis dans les conditions prévues à l’article 4.3 ci-dessus
est réputée adoptée comme si une réunion avait été tenue.

Le Comité de Gestion peut décider d'entendre toute personne dont
l'audition est demandée par l'une des Parties. Chaque Partie peut en
outre, à ses frais, se faire assister aux réunions du Comité de Gestion par
des experts extérieurs de son choix, à condition d'obtenir un engagement
de confidentialité desdits experts, étant entendu que les experts assistant

SUÉ

8 < U
49

11

le Congo_ne doivent présenter aucun lien avec des sociétés pétrolières
concurrentes des entités composant le Contracteur.

Un Comité d'évaluation des provisions pour Travaux d'abandon (ci-après
Comité d'évaluation) rattaché au Comité de Gestion est institué. Ce
Comité est chargé d'examiner pour recommandation au Comité de
Gestion :

= les programmes des Travaux d'Abandon et l'estimation de leurs coûts ;
= le calcul des provisions pour remise en état des sites ;

= le calcul du montant correspondant aux produits financiers générés par
les provisions pour la remise en état des sites, ainsi qu’une
recommandation d'affectation desdites provisions. Il est convenu entre
le Congo et le Contracteur que les provisions constituées non placées
dans un organisme tiers mais conservées dans la trésorerie de la
société constituante ou de celle de ses Sociétés Affillées, sont
réputées avoir généré des produits financiers au Taux de Référence +
0,2%. « Taux de Référence » signifie le taux d'intérêt interbancaire
LIBOR à 1 mois sur Dollar, tel que publié sur "TELERATE"à la page
°3750” à 11h00 (heure de Londres), ou toute autre page de
substitution, 2 jours ouvrables avant le jour du tirage ou du
renouvellement (avec arrondi au 116" de 1% l'an supérieur si
nécessaire).

Le Comité d'Evaluation est composé de représentants (un titulaire et un
suppléant) du Contracteur et du Congo.

Ce Comité se réunira avant la tenue de chaque Comité de Gestion à une
date fixée d'accord parties.

Le secrétariat du Comité est assuré par un représentant de l'Opérateur,
chargé également de rédiger un compte rendu écrit de chaque réunion
qui sera envoyé à tous les participants pour approbation. L'absence de
réponse dans le délai de dix (10) jours ouvrés suivant la transmission dudit
compte rendu sera réputé valoir approbation de son contenu.

Les Coûts du Contracteur relatifs à la participation de ses représentants et
au fonctionnement du Comité d'Evaluation seront supportés par le
Contracteur et constitueront un Coût Pétrolier.

Article 5 : Programmes de Travaux et Budgets

51

Pour le compte du Contracteur, l'Opérateur présentera au Congo, dans un
délai de soixante (60) jours à compter de la Date d'Effet, l'état des lieux de
la Zone de Permis à la Date d'Effet ainsi que le Programme de Travaux

«eu
5.2

5.3

5.4

5.5

12

que-le_Contracteur-propose pour le-restant-de l'Année Civile en cours,
avec le Budget correspondant. Par la suite, au plus tard le quinze (15)
novembre de chaque Année Civile, l'Opérateur soumettra au Congo le
Programme de Travaux qu'il se propose de réaliser au cours de l'Année
Civile suivante ainsi que le projet de Budget correspondant. Au moment
de la soumission du Programme de Travaux et du Budget de chaque
Année Civile, l'Opérateur présente sous forme moins détaillée des
Programmes de Travaux et Budgets prévisionnels pour les deux (2)
Années Civiles suivantes.

Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité
de Gestion adopte le Programme de Travaux et le Budget relatifs à
l'Année Civile suivante. Au moment où il adopte un Programme de
Travaux et un Budget, le Comité de Gestion examinera, à titre préliminaire
et indicatif, et sans l’adopter, le Programme de Travaux et le Budget pour
les deux (2) Années Civiles suivantes. Aussitôt que possible après
l'adoption d'un Programme de Travaux et d'un Budget, l'Opérateur en
adresse une copie au Congo.

Chaque Budget contient une estimation détaillée, par Trimestre, du coût
des Travaux Pétroliers prévus dans le Programme de Travaux
correspondant au Trimestre en question. Chaque Programme de Travaux
et chaque Budget est susceptible d'être révisé et modifié par le Comité de
Gestion à tout moment dans l’année.

Dans les quatre-vingt dix (90) jours suivant la fin d’une Année Civile ou, en
cas de fin du Contrat, dans les trois (3) mois de cette expiration,
l'Opérateur doit, pour le compte du Contracteur, rendre compte au Congo
de la façon dont a été exécuté le Budget afférent à l'Année Civile écoulée.

Lorsque l'Opérateur estimera qu’au total soixante (60) pour cent des
réserves prouvées du Permis d'Exploitation objet du Contrat devraient
avoir été produites au cours de l'Année Civile qui suivra, il soumettra au
Comité d'Evaluation des Provisions pour Travaux d'Abandon dont les
caractéristiques sont définies à l'article 4.9 du Contrat, au plus tard le
quinze (15) novembre de l'Année Civile en cours, le Programme de
Travaux d'’Abandon qu'il se propose de réaliser sur cette concession ou le
Permis d'Exploitation, avec un plan de remise en état du site, un
calendrier des travaux prévus et une estimation détaillée de l'ensemble
des coûts liés à ces Travaux d’Abandon.

Pour permettre la récupération de ces Coûts Pétroliers conformément aux
dispositions de l'Article 6.6 ci-après par les entités composant le
Contracteur sous la forme de provisions pour la remise en état des sites,
pour le Permis d'Exploitation, l'Opérateur déterminera, au plus tard le
quinze (15) novembre de l'Année Civile en cours, le montant exprimé en
Dollars par Baril de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le montant des
réserves prouvées restant à produire selon ses estimations sur le Permis
d'Exploitation. En outre, l'Opérateur calculera, conformément aux

«JU
5.6

13

dispositions de l'article_4.9 et ce à-partir du 1°! janvier 2006, le montant
des produits financiers notionnels de l'années écoulée générés par les
provisions constituées pour couvrir à terme les Travaux d'Abandon. Ce
montant sera réputé correspondre à une provision pour remise en état des
sites, et, en conséquence, ne sera pas porté au compte des Coûts
Pétroliers.

Au plus tard le quinze (15) décembre de la même Année Civile, le Comité
de Gestion adoptera, sur recommandation du Comité d'Evaluation des
Provisions pour Travaux d’Abandon et pour le Permis d'Exploitation, le
Programme de Travaux d'Abandon, et le Budget global correspondant,
pour la période allant jusqu'à la fin de la réalisation des Travaux
d’Abandon. À la même date, le Comité de Gestion approuvera également
le montant de la provision que le Contracteur sera tenu de constituer pour
chaque Baril d'Hydrocarbures Liquides restant à produire. Chaque entité
membre du Contracteur imputera en conséquence sur les Coûts Pétroliers
de chacune des Années Civiles suivantes une somme égale au montant
de la provision à constituer par Baril restant à produire multipliée par la
part de la production d'Hydrocarbures Liquides lui revenant au titre de
l'Année Civile considérée sur le Permis d'Exploitation.

Si besoin est, au plus tard le quinze (15) novembre de chaque Année
Civile, l'Opérateur présentera au Comité d'évaluation des Provisions pour
Travaux d'Abandon, les modifications qu'il convient d'apporter à
l'estimation des réserves restant à exploiter et au coût des Travaux
d’Abandon prévus. En fonction de ces nouvelles estimations de réserves
restant à produire et des nouvelles estimations de coûts des Travaux
d'Abandon, l'Opérateur déterminera le cas échéant, compte tenu des
provisions déjà effectuées à ce titre, le nouveau montant en Dollars des
provisions à constituer pour l'ensemble des Années Civiles à venir jusqu'à
l'arrêt de la production sur chaque Baril d'Hydrocarbures Liquides qui sera
produit. Le Comité de Gestion approuvera, sur recommandation du
Comité d'Evaluation des Provisions pour Travaux d’Abandon, ce nouveau
montant le quinze (15) décembre de la même Année Civile au plus tard.

Les livres et écritures comptables, et tous les documents financiers et
techniques du Contracteur se rapportant aux Travaux Pétroliers sont
soumis à vérification et à inspection périodiques de la part du Congo ou de
ses représentants.

Si le Congo désire exercer ce droit de vérification, il préviendra le
Contracteur par écrit. Telle vérification aura lieu dans un délai de quarante
cinq (45) jours suivant telle notification et sera menée, soit en faisant appel
au personnel de l'administration congolaise, soit en faisant appel à un
cabinet indépendant internationalement reconnu, désigné par lui et agréé

pes le Contracteur. L'agrément du Contracteur n'est pas refusé sans motif
valable.

Pour une Année Civile donnée, le Congo dispose normalement d’un délai
de quinze (15) mois à compter de la date de dépôt auprès du Congo des

w AU
14

comptes définitifs pour l'Année Civile-en vérification pour effectuer en une
seule fois ces examens et vérifications.

Bien qu'il soit prévu que le Congo exercera normalement son droit de
vérification annuellement sur ce délai de quinze (15) mois, le Congo
exerce son droit de vérification pour plusieurs exercices antérieurs, jusqu'à
un maximum de deux (2) Année Civiles à partir de la date de dépôt des
comptes définitifs auprès du Congo pour l'exercice le plus récent.

Au cas où, pour une raison quelconque, ces vérifications n'auraient pas
été effectuées, ces vérifications concernant plusieurs exercices seront
effectuées en une seule fois de façon à gêner le moins possible le
Contracteur et incluent l'exercice le plus récent pour lequel des comptes
définitifs ont été déposés.

Lorsque le Congo exerce ce droit d'audit, les Budgets relatifs à cet
exercice particulier sont utilisés pour la réalisation de ces contrôles.

Les frais afférents à cette vérification sont pris en charge par le
Contracteur, dans la limite d’un montant annuel de trente cinq mille
(35.000) Dollars, et font partie des Coûts Pétroliers. Ce montant est
actualisé chaque année par application de l'indice défini à l'article 6.7 du
Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par le Congo et
le Contracteur exerce sa mission dans le respect des termes de référence
établis par le Congo pour l'examen de l'application des règles définies
dans la Procédure Comptable pour la détermination des Coûts Pétroliers
et leur récupération. Lesdits termes de référence sont communiqués au
Contracteur avant l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, à l'exception des
Sociétés Affliées de droit congolais, qui sont notamment chargées de
fournir leur assistance au Contracteur, pourront être audités
conformément aux dispositions de l'article 22 de la Procédure Comptable.

Pour toutes contradictions, erreurs où anomalies relevées lors des
inspections et vérifications, le Congo peut présenter ses objections au
Contracteur par écrit et de manière raisonnablement détaillée, dans les
quatre-vingt dix (90) jours suivant la fin de ces examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les calculs relatifs au
Partage de la Production Nette dans ladite Année Civile sont considérés
comme définitivement approuvés lorsque le Congo n’a pas opposé
d’objection dans les délais visés ci-dessus.
5.7

Article 6
6.1

6.2

6.3

15

Les différends qui pourraient subsister seront portés à la connaissance du
Comité de Gestion avant d'être éventuellement soumis à l'arbitrage
conformément aux positions de l'article 21 ci-dessous.

Toute objection, contestation ou réclamation raisonnablement soulevée
par le Congo fait l'objet d'une concertation avec le Contracteur ou l'entité
composant le Contracteur concernée. Ce dernier rectifiera les comptes et
prendra en compte toutes les contestations soulevées par le Congo dans
les plus brefs délais en fonction des accords qui seront intervenus, ceci en
application des dispositions de la réglementation en vigueur au Congo.

Au cas où le litige persisterait, la procédure d'arbitrage définie à l'Article 21
s'appliquerait, ce qui pourrait mener à l'application des dispositions visés
au Chapitre XIII du Code des Hydrocarbures.

Les registres et livres de comptes et tous les documents financiers et
techniques retraçant les Travaux Pétroliers sont tenus par l'Opérateur en
langue française et libellés en Dollars. Les registres sont utilisés pour
déterminer la quote-part des Coûts pétroliers et de la production revenant
à chacune des entités composant le Contracteur aux fins du calcul par
celles-ci des quantités d'Hydrocarbures Liquides leur revenant au titre des
Articles 6 et 7 du Contrat.

ILest de l'intention des Parties qu'à l'occasion de la conversion de devises
et de toutes autres opérations de changes relatives aux Travaux Pétroliers
le Contracteur ne réalise ni gain, ni perte, qui ne soit porté aux comptes
des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la Procédure
Comptable.

: Remboursement des Coûts Pétroliers
Le Contracteur assure le financement de l'intégralité des Coûts Pétroliers.

Le remboursement des Coûts Pétroliers s'effectuera sur la Zone de
Permis. A cet effet, une part de la production d’Hydrocarbures Liquides
provenant de la Zone de Permis au cours de chaque Année Civile sera
effectivement affectée au remboursement des Coûts Pétroliers (ci-après
désignée “Cost Oil”), comme suit :

Dès le démarrage de la production d'Hydrocarbures Liquides sur la Zone
de Permis, chaque entité composant le Contracteur commencera à
récupérer sa part des Coûts Pétroliers relatifs à la Zone de Permis en
recevant chaque Année Civile une quantité d'Hydrocarbures Liquides
équivalant au pourcentage C, indiqué ci-dessous, du total de la Production
Nette du Permis d'Exploitation multipliée par le pourcentage d'intérêt

qu’elle détient dans le Permis d'Exploitation.
r LA.
6.4

6.5

6.6

6.7

16

Récupération du Cost Oil

0<25 60%
25 à 100 55%
>100 50%

— ——

Si au cours d’une Année Civile, les Coûts Pétroliers non encore récupérés
par une entité composant le Contracteur dépassent la valeur du Cost
Stop, le surplus ne pouvant être récupéré dans ladite période sera reporté
sur les Années Civiles suivantes jusqu’à récupération totale ou expiration
du Contrat.

Si au cours d’une Année Civile le montant des Coûts Pétroliers de la Zone
de Permis récupérés par une entité composant le Contracteur est inférieur
à la valeur du Cost Stop, l'excédent de Cost Oil dégagé dans ladite
période pourra être affecté à la récupération des Coûts Pétroliers afférents
à la Zone de Permis Associés, dans la limite de la valeur du Cost Stop de
cette zone de permis, pour autant que cette entité ait un intérêt dans la
Zone de Permis Associés.

La valeur du Cost Oil sera déterminée en utilisant le Prix Fixé pour chaque
Qualité d'Hydrocarbures Liquides tel que défini à l'Article 8 ci-dessous.

Le remboursement des Coûts Pétroliers pour chaque Année Civile au titre
du Permis d'Exploitation s'effectuera selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation ;

- les coûts des Travaux de Développement ;

- les provisions décidées pour la couverture des coûts des
Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de Travaux
Pétroliers ci-dessus selon leur nature.

Au moment de leur remboursement, les Coûts Pétroliers non récupérés
seront actualisés à compter de leur date de paiement par application de
l'indice d'inflation du produit intérieur brut des États-Unis d'Amérique, tel
que publié par l'OCDE dans sa Revue Mensuelle, à la page “National
Accounts”, sous les références : “National Income and Product — États-
Unis — Implicit Price Level”. La valeur de l'indice était de 100 en 1985 et de
132,3 au 4ème trimestre 1993 (publication du mois de mars 1996). En cas
d'impossibilité d'utiliser ladite référence, les Parties se concerteront pour
convenir d’une nouvelle référence. Le remboursement annuel des Coûts
Pétroliers se fera à la limite du Cost Stop.

Ne

k (1.
17

Sur la Zone de Permis, afin de tenir compte des situations particulières qui
résulteraient des prix exceptionnellement bas des hydrocarbures liquides,
les Parties conviennent des dispositions suivantes :

-__sile Prix Fixé est compris entre 10 Dollars et 14 Dollars par Baril, le
Cost Oil sera au plus égal à une valeur qui décroîtra linéairement
entre 70 % et C % de la Production Nette de la quantité
d'Hydrocarbures Liquides estimés en barils ; C étant défini à l'article
623:

-__sile Prix Fixé est inférieur à 10 Dollars par Baril, le Cost Oil sera au
plus égal au produit des 7/10 du Prix Fixé multiplié par
Production Nette, exprimée en Barils.

ss]

Au cas ou le Prix Fixé serait supérieur à trente deux (32) Dollars par Baril,
valeur actualisée comme indiquée à l'Article 7.2 dernier alinéa, les Coûts
Pétroliers seront remboursés au Contracteur par affectation d’une quantité
d'Hydrocarbures Liquides dont la valeur sera au plus égale au produit de
la Production Nette de la Zone de Permis, exprimée en Barils, multipliée
par le Cost Oil multiplié par trente deux (32) Dollars (valeur actualisée).

Article 7 — Partage de la production

7.1

La Production Nette sur la Zone de Permis, déduction faite de la
Redevance minière proportionnelle, de la Provision pour Investissements
Diversifiés et de la quantité affectée au remboursement des Coûts
Pétroliers, conformément aux dispositions de l'Article 6 ci-dessus (ci-après
désignée « Profit Oil »), sera partagée entre le Congo et le Contracteur
dans les proportions indiquées ci-dessous.

Partage du profit

Production Nette Cumulée Contracteur

Part du Part du Congo

(Millions bbls)

0<25 ÉURE 40%

25 à 100 55% 45%

>100 50% 50%

tr 2

Dans la Zone de Permis, si le Prix Fixé d'une ou plusieurs qualités
d'Hydrocarbures Liquides est supérieur au seuil de prix haut défini ci-
dessous, la part de chaque qualité d'Hydrocarbures Liquides équivalant en
valeur à la différence entre le seuil de prix haut et le. Prix Fixé pour telle
qualité d'Hydrocarbures Liquides, sera partagée, après déduction de la
Redevance, à raison de 40 % pour le Contracteur et 60 % pour le Congo.
Les quantités restantes de chaque Qualité d'Hydrocarbures Liquides
resteront partagées comme stipulé ailleurs dans l'Article 7.1.

A,
& Zu
7.3

74

18

Le seuil de prix-haut applicable à tout moment sera de trente deux (82)
Dollars par Baril, déterminé à la mise en production du champ de Tilapia,
actualisé par application de l'indice défini au 6.7.

Si les Coûts Pétroliers devant être récupérés durant une année
particulière sont en dessous de la valeur du Cost Stop comme défini dans
Article 6.2, la différence entre la quantité de production équivalente à de
tels Coûts Pétroliers et le Cost Stop sera considérée comme Excess Cost
Oil et sera partagée à raison de 50 % pour le Contracteur et 50 % pour le
Congo.

Pour la répartition du Profit Oil de la Zone de Permis entre le Congo et
chaque entité composant le Contracteur, les parts de chaque Qualité
d'Hydrocarbures Liquides à recevoir par le Congo et par chaque entité
composant le Contracteur sont proportionnelles au rapport entre la
Production Nette de chacune de ces Qualités d'Hydrocarbures Liquides
affectées au Profit Oil et la somme des Productions Nettes des
Hydrocarbures Liquides affectées au Profit Oil.

Article 8 — Valorisation des Hydrocarbures Liquides

8.1

8.2

Pour les besoins de la gestion du présent Contrat, le brut de référence
sera le Brent de la Mer du Nord, dont la valeur de la cotation telle que
publiée par le Plats à la rubrique «Brent daté» sera «le prix de
référence».

Aux fins de la récupération des Coûts Pétroliers, du partage du Profit Oil,
de la détermination des montants à verser au titre de la PID prévue à
l'article 9 ci-après et de la perception en espèces de la Redevance minière
proportionnelle, le prix de chaque Qualité d'Hydrocarbures Liquides est le
“Prix Fixé”.

Le Prix Fixé reflétant la valeur d'une Qualité d'Hydrocarbures Liquides,
FOB terminal de chargement au Congo, sur le marché international, est
déterminé en Dollars par Baril. Le Prix Fixé est déterminé paritairement
par le Contracteur et le Congo pour chaque mois.

Dans le mois suivant la fin de chaque Trimestre, le Congo et le
Contracteur se rencontrent afin de déterminer d'un commun accord, pour
chaque Qualité d'Hydrocarbures Liquides produite, le Prix Fixé pour
chaque mois du Trimestre écoulé. A cette occasion, le Contracteur soumet
au Congo les informations visées à l'article 8.1 ci-dessus et tout élément
pertinent se rapportant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être obtenu, les
Parties se rencontrent à nouveau en apportant toute information
complémentaire utile relative à l'évolution des prix des Hydrocarbures
Liquides de qualités similaires afin d'obtenir une décision unanime avant la
fin du deuxième mois suivant la fin du Trimestre considéré.

. |
K 4 ji.
8.3

19

Pour les besoins de la gestion du Contrat, le Contracteur détermine en
tant que de besoin un prix mensuel provisoire qui reflètera le niveau du
marché pétrolier à cette période, pour chaque Qualité d'Hydrocarbures
Liquides, qu'il applique jusqu’à la détermination définitive du Prix Fixé pour
le mois considéré. Ce prix provisoire est porté à la connaissance du
Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix
Fixé, l’une ou l'autre Partie peut soumettre le différend à l'arbitrage dans
les conditions prévues à l'Article 21 du Contrat.

En cas d'exploitation d'un gisement de Gaz Naturel, le Congo et le
Contracteur se concerteront pour fixer le prix du Gaz Naturel
conformément aux dispositions de l'Article 13 ci-après.

Article 9 — Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou “PID”, a pour objet de
permettre d'affecter des fonds à des investissements ou à des
engagements financiers destinés au développement de l'économie
congolaise ; ces fonds seront affectés notamment à la promotion des
petites et moyennes entreprises, des petites et moyennes industries et à
une aide au financement des projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à un pour cent
(1%) de la valeur au (x) Prix Fixé(s) de la Production Nette de la Zone de
Permis.

Les montants correspondants sont versés par chaque entité composant le
Contracteur sur les comptes indiqués par le Congo, conformément aux
dispositions de la Procédure Comptable.

Les montants affectés à la PID constituent des Coûts Pétroliers.

Article 10 - Régime fiscal relatif aux hydrocarbures liquides

10.1

La Redevance minière proportionnelle due au Congo est fixée à 15% de la
Production Nette de zone de permis.

Le Congo aura ie droit de recevoir la Redevance minière proportionnelle
en espèces en notifiant au Contracteur son choix au moins quatre vingt dix
(90) jours à l'avance. Si une telle notification n'est pas faite par le Congo,
la Redevance sera, alors, prélevée par le Congo en nature au point
d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le Contracteur
au cours des Travaux Pétroliers seront assujetties au paiement en
espèces de la Redevance minière proportionnelle. Les dépenses
correspondantes constitueront des Coûts Pétroliers.

Ke U
10.3

10.4

20

Le Contracteur est assujetti au paiement de la redevance superficiaire
conformément aux dispositions du Code des hydrocarbures.

La part d'Hydrocarbures Liquides revenant au Contracteur à l'issue des
affectations et des partages définis aux Articles 6 et 7 ci-dessus est nette
de tout impôt, droit ou taxe de quelque nature que ce soit.

Par conséquent, la part d'Hydrocarbures Liquides revenant au Congo à
l'issue des affectations et des partages définis aux Articles 6, 7 et 10.1 ci-
dessus comprend et doit englober entièrement l'impôt sur les sociétés au
taux indiqué dans le Code des Hydrocarbures à la Date d'Effet sur les
revenus de chaque entité composant le Contracteur provenant des
activités réalisées en application du Contrat.

Les déclarations fiscales sont établies en Dollars et fournies par chaque
entité composant le Contracteur. Les quitus fiscaux correspondants à ces
entités seront délivrés à chacune d’elles par l'administration congolaise.

Ces déclarations restent soumises au contrôle de l'administration fiscale
selon la réglementation fiscale applicable sans préjudice des dispositions
de l'Article 5.6 du Contrat.

Les dispositions du présent Article s'appliquent séparément à chaque
entité composant le Contracteur pour l'ensemble des Travaux Pétroliers
réalisés au titre de ce Contrat.

Le Contracteur sera sujet aux dispositions de l'Annexe 2 de ce Contrat.
Les matières non expressément visées par cette Annexe 2 sont soumises
au droit commun des douanes en vigueur au Congo.

Article 11 — Transfert de propriété et enlèvement des Hydrocarbures Liquides

11.1

Les Hydrocarbures Liquides produits deviennent la propriété indivise du
Congo et du Contracteur au passage de la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au Congo et à
chaque entité composant le Contracteur en application des Articles 6, 7 et
10 est transférée à ceux-ci à la sortie des installations de stockage ; dans
le cas d’une expédition par navire pétrolier, le point de transfert de
propriété est le point de raccordement entre le navire et les installations de
chargement.

Le Congo prend également livraison au même point de la part
d’Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients et

transporteurs, a le droit d'enlever librement au point d'enlèvement choisi à
cet effet la part d'Hydrocarbures Liquides lui revenant en application des

Articles 6, 7 et 10 ci-dessus.
| U
21

Tous les frais relatifs au transport, au stockage et à l'expédition des
Hydrocarbures Liquides jusqu’au point d'enlèvement font partie des Coûts
Pétroliers.

Les Parties conviennent que le Contracteur doit souscrive une assurance
couvrant le risque de dommage sur la totalité des Hydrocarbures Liquides,
y compris la part du Congo, et que le coût de cette assurance soit inclus
comme un Coût Pétrolier.

Les Parties enlèvent leur part respective d'Hydrocarbures Liquides, FOB
terminal de chargement, sur une base aussi régulière que possible, étant
entendu que chacune d'elles peut, dans des limites raisonnables, enlever
plus ou moins que la part lui revenant au jour de l'enlèvement, à condition
toutefois qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l’autre Partie et soit compatible avec le taux de
production, la capacité de stockage et les caractéristiques des navires.
Les Parties se concertent régulièrement pour établir un programme
prévisionnel d’enlèvements sur la base des principes ci-dessus. Les
Parties arrêteront et conviendront, avant le début de toute production
commerciale sur la Zone de Permis, d'une procédure d'enlèvement fixant
les modalités d'application du présent Article.

Chaque entité composant le Contracteur est tenue, à la demande du
Congo, de vendre en priorité aux industries congolaises, aux conditions
définies ci-dessous, les Hydrocarbures Liquides lui revenant, y compris
Cost Oil ainsi que Profit Oil, en vue de satisfaire les besoins de celles-ci.
Le Congo n'exigera pas de ces entités qu'elles vendent aux industries
congolaises au titre de chaque Année Civile des quantités
d'Hydrocarbures Liquides supérieures à trente pour cent (30%) de la part
leur revenant au titre du Contrat. Le Congo pourra choisir la Qualité
d'Hydrocarbures Liquides la plus appropriée aux besoins des industries
congolaises parmi les qualités disponibles.

Le Congo notifiera à chaque entité du Contracteur, au moins quatre vingt
dix (90) jours avant le début de chaque Année Civile, les quantités et les
Qualités d'Hydrocarbures Liquides à vendre aux industries congolaises
pour l'Année Civile en question. En pareil cas, le prix de vente des
Hydrocarbures Liquides sera payé en Dollars et selon des modalités de
paiement à convenir, y compris en ce qui concerne les garanties de
paiement, en fonction des circonstances, dans le cadre d’un contrat qui
sera négocié le moment venu avec les acheteurs. A condition que cela
soit admis par les autres opérateurs pétroliers, le Congo et le Contracteur
conviendront d'un prix préférentiel pour soutenir l'effort
d'approvisionnement du pays en produits pétroliers.

Dans la mesure où le Comité de Gestion déterminera que cela est
possible dans le cadre des opérations visées par le Contrat, le Contracteur
fera des efforts commercialement raisonnables de fournir aux industries
désignées par le Congo les différentes Qualités d'Hydrocarbures Liquides

« 2 LL.
11.6

A1:7

22

requises. Au cas-où un mélange d'Hydrocarbures Liquides aurait déjà été
effectué, les entités du Contracteur s'engagent à la demande du Congo à
procéder à des échanges entre le volume d'Hydrocarbures Liquides
revenant au Congo en application du paragraphe 11.3 contre les volumes
de pétrole brut de qualités différentes qui sont à leur disposition et
produites au Congo, en tenant compte de la qualité, de la valeur et de tous
autres facteurs habituellement pris en considération selon les pratiques en
usage dans l'industrie pétrolière.

Sous réserve de la limite fixée au paragraphe 11.3 ci-dessus,
l'engagement de chaque entité du Contracteur de fournir des
Hydrocarbures Liquides aux industries congolaises est limité, pour chaque
Année Civile, à une quantité égale au total de leurs besoins, multiplié par
une fraction dont le numérateur est la quantité d'Hydrocarbures Liquides
de cette qualité revenant à cette entité au titre de sa participation, et dont
le dénominateur est la production totale d'Hydrocarbures Liquides de cette
qualité réalisée au Congo pendant la même Année Civile.

Au cas où il existerait au Congo plusieurs producteurs, mais où en raison
des besoins des industries congolaises, les entités du Contracteur se
verraient obligées, à la demande du Congo, de livrer des volumes
supérieurs à leur obligation déterminée en application des paragraphes
11.3 et 11.5 ci-dessus, le Congo réunira l'ensemble des producteurs de
pétrole brut au Congo et s'efforcera de faire effectuer entre eux des
échanges de quantités de pétrole brut de telle sorte que soit établie entre
les différents producteurs l'égalité décrite aux paragraphes 11.3 et 11.5 ci-
dessus, en tenant compte de la quantité, de la valeur et tous autres
facteurs habituellement pris en considération dans l'industrie pétrolière.

La livraison des quantités d'Hydrocarbures Liquides aux industries
congolaises se fera au point d'enlèvement à terre ou en mer ou à la sortie
des installations de stockage des entités composant le Contracteur.

Article 12 — Propriété des biens mobiliers et immobiliers

A

12.2

La propriété des biens mobiliers et immobiliers de toute nature acquis par
le Contracteur dans le cadre des Travaux Pétroliers sera automatiquement
transférée au Congo (i) dès complet remboursement au Contracteur des
Coûts Pétroliers correspondants ou (ii) en cas de retrait du Permis
d'Exploitation par le Congo pour des raisons prévues au Code des
Hydrocarbures. Toutefois, après le transfert de propriété, le Contracteur
pourra continuer à utiliser lesdits biens immobiliers et mobiliers
gratuitement et de manière exclusive pendant toute la durée du Contrat :
en cas de cession ou de vente des biens ainsi transférés, les produits
obtenus seront en totalité versés au Congo.

Dans le cas où des biens mentionnés ci-dessus font l'objet de sûretés
consenties à des tiers dans le cadre du financement des Travaux
Pétroliers, le transfert de la propriété de ces biens au Congo n'interviendra
qu'après complet remboursement par le Contracteur des emprunts ainsi
12.3

124

Article 13 — Gaz Naturel

13.1

13.2

13.3

garantis et mainlevée des-süretés. Les Parties conviennent que les
sûretés sur les emprunts contractés dans le cadre du financement des
Travaux Pétroliers doivent, avant leur mise en oeuvre, être préalablement
approuvés par le Congo.

Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués au
Contracteur ;

- aux biens mobiliers et immobiliers acquis par l'Opérateur
pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

L'Opérateur procédera chaque année à un inventaire des biens mobiliers
et immobiliers propriété du Congo et à leur évaluation. Le transfert de
propriété desdits. biens fera l'objet de procès-verbaux signés par le
représentant du Congo et le représentant de l'Opérateur.

En cas de découverte de Gaz Naturel, le Congo et le Contracteur se
concerteront dans les plus brefs délais pour examiner la possibilité
économique d'une exploitation commerciale de cette découverte et, si elle
est économiquement raisonnable, envisager les aménagements qui
devront être apportés au Contrat.

Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les
besoins des Travaux Pétroliers, et procéder à toute opération de ré
injection de Gaz Naturel visant à améliorer la récupération des
Hydrocarbures Liquides. Les quantités de Gaz Naturel ainsi utilisées ne
seront soumises à aucun droit, impôt ou taxe de quelque nature que ce
soit.

Tout Gaz Naturel associé produit et non utilisé directement pour les
Travaux Pétroliers ne pourra être brûlé à la torche qu'après autorisation du
Ministre chargé des hydrocarbures telle que prévue à l'Article 25, dernier
alinéa du Code des Hydrocarbures.

Article 14 —- Formation et emploi du personnel congolais

141

Sur la base des besoins de formation exprimés par le Congo, l'Opérateur
mettra en oeuvre un programme de formation de personnel dans le
domaine de la recherche, de l'exploitation et de la commercialisation des
Hydrocarbures dont le budget annuel sera égal, pour chaque Année
Civile, à la somme de quarante cinq mille (45.000) dollars US. Les
programmes de formation et budgets susvisés seront préparés par
Opérateur et présentés au Comité de Gestion pour discussion et
approbation. Les actions de formation concerneront les personnels

«  U.
142

24

techniques et administratifs de tous.niveaux du Congo, sans engagement.
de l'Opérateur à leur endroit, et seront conduites au moyen de stages au
Congo ou à l'étranger, d’attributions de bourses d'études à l'étranger et, le
cas échéant, de la création d'un centre de formation professionnelle au
Congo.

Les dépenses correspondant aux actions de formation constitueront des
Coûts Pétroliers.

Les reliquats ou budgets non utilisés au cours d'un exercice donné, sont
reportés à l'exercice suivant.

L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses
établissements et installations situés au Congo, au personnel de
nationalité congolaise. Dans la mesure où il ne serait pas possible de
trouver des ressortissants congolais ayant des qualifications nécessaires
pour occuper les postes à pourvoir, l'Opérateur pourra embaucher du
personnel étranger, conformément à la réglementation en vigueur au
Congo.

Article 15 - Produits et services nationaux

15.1

15.2

Dans le cadre des Travaux Pétroliers, il est convenu que priorité sera
accordée aux entreprises congolaises pour l'octroi de contrats à condition
qu'elles remplissent les conditions requises, à savoir : fournir des biens ou
des services de qualité égale à ceux disponibles sur le marché international et
proposés à des prix (article par article), toutes taxes comprises, concurrentiels
par rapport à ceux pratiqués par les sous-traitants étrangers pour des biens et
services similaires. La préférence sera notamment accordée aux services
offerts par les sociétés contrôlée par le Congo lorsqu'elles remplissent les
conditions indiquées ci-dessus.

Le Contracteur recourra prioritairement conformément aux dispositions de
l'article 22 du code des hydrocarbures aux services du Centre des Services
Pétroliers installé dans le Port Autonome de Pointe-Noire.

Article 16 — Informations — Confidentialité - Déclarations Publiques

16.1

Outre les obligations de fourniture d'informations aux autorités congolaises
mises à la charge du Contracteur par la réglementation pétrolière,
l'Opérateur fournira au Congo une copie des rapports et documents
suivants qui seront établis après la Date d'Effet du Contrat :

- rapports journaliers sur les activités de forage ;

- rapports hebdomadaires sur les activités de géophysique ;

- rapports d'études de synthèse géologique ainsi que les

cartes y afférentes;
K ES UE
/
16.2

25

- rapports- de mesures, d'études -et d'interprétations
géophysiques, cartes, profils, sections ou autres documents
afférents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies
enregistrées ;

- rapports des tests ou essais de production réalisés ainsi que
de toute étude relative à la mise en débit ou en production
d’un puits ;

- rapports concernant les analyses effectuées sur carotte ;
- études de gisement ;
- rapports de production ;

- tous les rapports journaliers, mensuels ou annuels issus des
activités de recherche, de développement et d'exploitation.

Toutes les cartes, sections, profils, diagraphies et autres documents
géologiques ou géophysiques seront fournis sur un support transparent
adéquat pour reproduction ultérieure. Une portion représentative des
carottes et des déblais de forage prélevés dans chaque puits ainsi que
des échantillons des fluides produits pendant les tests ou essais de
production seront également fournis au Congo dans ces délais
raisonnables. A l'expiration du Contrat, pour quelque raison que ce soit,
les documents originaux et échantillons relatifs aux Travaux Pétroliers
conduits postérieurement à la Date d'Effet seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des rapports de
l'Opérateur sur les Travaux Pétroliers, dont au moins une copie sera
conservée au Congo.

Toutes les données techniques telles que citées ci-dessus appartiennent
au Congo. Le transfert des données au Congo ou à un autre lieu indiqué
par le Congo est financé par le Contracteur. Les dépenses
correspondantes sont constitutives de Coûts Pétroliers.

Le Contrat ainsi que ses annexes et toutes les informations relatives à
l'exécution du Contrat sont, vis-à-vis des tiers, traités comme confidentiels
par les Parties. Cette obligation ne concerne pas :

(0] les informations relevant du domaine public,

& À QU
26

Gi} les_informations déjà connues par une-Partie avant qu'elles
ne lui soient communiquées dans le cadre du Contrat, et

(ii) les informations obtenues légalement auprès de tiers qui les
ont eux-mêmes obtenues légalement et qui ne font l’objet
d'aucune restriction de divulgation ni d'engagement de
confidentialité.

Les Parties peuvent cependant communiquer les informations visées au 16.2, en
tant que de besoin, en particulier :

16.3

- à leurs autorités de tutelle ou à des autorités boursières, si elles y
sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de procédures
judiciaires ou arbitrales, si elles y sont légalement ou
contractuellement obligées, ou

- à leurs Sociétés Affiiées, étant entendu que la Partie qui
communique de telles informations à une Société Affiliée se porte
garante envers l'autre Partie du respect de l'obligation de
confidentialité, ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que ces banques
et organismes s'engagent à les tenir confidentielles.

L'Opérateur peut également communiquer les informations aux tiers,
fournisseurs, entrepreneurs et prestataires de services intervenant dans le
cadre du Contrat, à condition toutefois qu’une telle communication soit
nécessaire pour la réalisation des Travaux Pétroliers et que lesdits tiers
s'engagent à les tenir confidentielles.

Toutes les entités composant le Contracteur qui projètent de céder tous
leurs intérêts, ou une partie de leur intérêts, peuvent également
communiquer des informations à des tiers en vue d'une cession d'intérêts
pour autant que ces tiers souscrivent un engagement de confidentialité
dont copie sera communiquée au Congo.

Sauf application des dispositions du présent Contrat, aucune déclaration
publique, annonce ou circulaire concernant les conditions et les
dispositions de ce Contrat, ou informations sensibles qui peuvent être
définies comme telles par le Congo de temps à autre concernant les
activités des Parties, ne sera faite ou émise par, ou au nom de l'une des
Parties, sans l'approbation préalable par écrit de l’autre Partie.

Article 17 - Cessions

&@A 4:
27

Toute cession d'intérêt de-toute, ou d’une partie de la Zone de Permis-par l'une des-
entités composant le Contracteur sera soumise à l'approbation préalable du Congo
telle que défini à l'Article 36 de la loi portant Code des Hydrocarbures.

Cette approbation est également requise pour toute opération ayant pour
conséquence le changement de contrôle de l'entité cédante.

L'évaluation de la demande d'approbation par le Congo sera faite de façon diligente,
en se focalisant sur les capacités techniques et financières de l'entité cessionnaire.

Article 18 — Entrée en Vigueur - Date d’Effet —- Durée — Modifications
18.1 Le Contrat prend effet à la date de sa signature.

18.2 Le Contrat entrera en vigueur à la date d'approbation par la loi du présent
contrat,

18.3 Le Contrat restera en vigueur pendant toute la durée comprise entre la Date
d’Entrée en Vigueur et la date de terminaison prévue à l’article 22 ci-dessous.

18.4 Les termes de ce contrat ne peuvent être modifiés que par l’accord unanime
des Parties.

18.5 S'il est démontré, par l’une ou l’autre Partie que l’équilibre économique
général des dispositions de ce Contrat au moment de la Date d’Effet a été
défavorablement influencé par des changements de lois, de statuts, de
réglementations ou d’autres matières applicables à ce Contrat qui pourraient
prendre effet après la Date d’'Effet, des avenants au présent Contrat seront
pris pour rétablir un tel équilibre économique général. Au cas où aucun
accord ne pourrait être trouvé, tous les différends seront soumis à un
arbitrage selon les termes de l’article 22.

Article 19 —- Force majeure

19.1 Aucun retard ou défaillance d'une Partie à exécuter l’une quelconque des
obligations découlant du Contrat ne sera considéré comme une violation
de ce Contrat si ce retard ou cette défaillance est dû à un cas de force
majeure, c'est-à-dire à un événement imprévisible, irrésistible et
indépendant de la volonté de la Partie qui l'invoque.

Si par suite d’un cas de force majeure, l'exécution de l’une quelconque
des obligations du Contrat est différée, la durée du retard en résultant,
augmentée du temps qui pourra être nécessaire à la réparation des
dommages causés pendant ledit retard et à la reprise des Travaux
Pétroliers, sera ajoutée au délai prévu au Contrat pour l'exécution de
ladite obligation.

19.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l’une
quelconque de ses obligations en raison d'un cas de force majeure, elle
doit le notifier sans délai à l'autre Partie en spécifiant les éléments de

& K<Q U
28

nature à établir la force majeure, et prendre, en accord avec l'autre Partie;
toutes les dispositions utiles et nécessaires pour permettre la reprise
normale de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure doivent continuer à
être remplies conformément aux dispositions du Contrat.

Article 20 — Droit applicable

20.1

Le Contrat est régi par le droit congolais et sera interprété selon le droit
congolais.

Article 21 — Arbitrage

21.1

21182)

21.3

214

Tous les différends découlant du Contrat, à l'exception de ceux visés au
paragraphe 21.4 ci-dessous, qui surgiront entre le Congo d’une part, et les
entités du Contracteur d'autre part, qui ne pourront pas être résolus à
l'amiable, seront tranchés définitivement par arbitrage conformément aux
règles en vigueur à la Date d’Entrée en Vigueur de la Chambre du Centre
International pour le règlement des différends relatifs aux investissements
(ci-après désigné le “Centre”) institué par la Convention pour le Règlement
des différends relatifs aux investissements entre Etats et Ressortissants
d'autres Etats (ci-après désigné la Convention “CIRD/), à laquelle le
Congo est partie.

Les Parties déclarent qu'aux fins de l’article 24 (1) de la Convention
CIRDI, tout différend relatif au Contrat est un différend juridique résultant
directement d’un investissement.

Le Congo d’une part et les entités du Contracteur d'autre part nommeront
un arbitre et s’efforceront de se mettre d'accord sur la désignation d'un
tiers arbitre qui sera le président du tribunal. À défaut de désignation d'un
arbitre où d’un accord sur le tiers arbitre, les dispositions de l’article 38 de
la Convention CIRDI s’appliqueront.

L'arbitrage aura lieu à Paris, France. La procédure se déroulera en langue
française. Pendant la procédure d'arbitrage et jusqu'au prononcé de la
sentence, aucune des Parties n'effectuera un quelconque acte
préjudiciable aux droits de l’autre partie au titre du Contrat. Un jugement
d'exequatur pourra être rendu par tout tribunal ou toute autorité
compétente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour obtenir la
confirmation judiciaire de la sentence et une décision exécutoire.

Tous les différends pouvant survenir entre les entités constituant le
Contracteur seront tranchés selon la clause d'arbitrage du Contrat

d’Association.
uw kb .
21.5

| 21.6

29

Si le-Congo-et-une des-entités du Contracteur sont-en désaccord-sur la
détermination du prix des Hydrocarbures Liquides dans le cadre de
l'Article 9 ci-dessus, le Congo ou ladite entité pourra demander au
Président de l'Institute of Petroleum à Londres, Grande Bretagne, de
désigner un expert international qualifié, à qui le différend sera soumis. Si
le Président de l'Institute of Petroleum ne désigne pas d'expert, chacune
des Parties au différend pourra demander au Centre International
d'Expertise de la Chambre de Commerce Internationale à Paris de
procéder à cette désignation. Le Congo et ladite entité fourniront à celui-ci
toutes les informations qu'ils jugeront nécessaires ou que l'expert pourra
raisonnablement demander.

Dans les trente (30) jours de la date de sa désignation, l'expert
communiquera au Congo et à ladite entité le prix qui, à son avis, doit être
utilisé en application de l'Article 9 ci-dessus. Ce prix liera les Parties et
sera réputé avoir été arrêté d'un commun accord entre celles-ci. Les frais
et honoraires de l'Institute of Petroleum à Londres ou de la Chambre de
Commerce Internationale, ainsi que de l'expert, seront partagés par parts
égales entre le Congo et ladite entité.

L'expert ne sera pas un arbitre, et les procédures relatives à l'arbitrage ne
seront pas applicables.

Article 22 - Terminaison

22.1

222

22.3

Le Contrat prend fin (i) lorsque le Permis d'Exploitation aura expiré ou ne
sera pas renouvelé conformément aux dispositions du décret attributif du
Permis, ou (ii) aux cas prévus par le Code des Hydrocarbures ou (ii) pour
chaque entité du Contracteur, en cas de retrait volontaire ou involontaire
conformément aux dispositions prévues au Contrat d'Association.
Nonobstant  toute(s) disposition(s)  contraire(s) du Code des
Hydrocarbures, les Parties s'accordent spécifiquement que le Contracteur
peut volontairement mettre fin à ce Contrat, à tout moment.

La terminaison ne peut toutefois pas avoir lieu tant que le Contracteur n'a
pas rempli ou fait le nécessaire pour remplir toutes les obligations
applicables à la Zone de Permis au moment de la demande de
terminaison.

Si une entité du Contracteur souhaite se retirer volontairement
conformément au Contrat d'Association, le Contracteur en informera le
Comité de Gestion avec un préavis de soixante quinze (75) jours. Le
Congo et le Contracteur se concerteront pour le transfert de la
participation de cette entité.

En cas de terminaison du Contrat telle que prévue à l'Article 22.1 ci-
dessus :

(a) en accord avec les dispositions de l'Article 12 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs acquis au

œ W_Q Ù
30

titre du Contrat-et rendra compte de cette liquidation au Comité de -
Gestion. Les frais de cette liquidation seront supportés par le
Contracteur.

(b) le Contracteur réglera toutes les charges dont le paiement lui
incombera aux termes du Contrat.

Article 23 — Garanties générales

Le Congo garantit au Contracteur, ses Sociétés Affiliées, leurs actionnaires et leurs
fournisseurs pour la durée du Contrat, la possibilité de transférer librement leurs
revenus ou distributions vers des banques étrangères de leur choix, de maintenir les
avoirs en devises dans ces banques, et plus généralement d'effectuer des
paiements en devises sans restriction aucune dans le cadre des opérations
réalisées dans le cadre de ce Contrat.

Article 24 —- Adresses
Toute communication sera faite aux Parties aux adresses suivantes :

a) Pour le Congo Ministère des Hydrocarbures
BP 2120 BRAZZAVILLE
République du Congo
Tél: (242) 83.58.95
Fax: (242) 83.62.43

b) Pour le Contracteur SNPC
BP 188 BRAZZAVILLE
République du Congo
Tél: (242) 81 09 64/81 40 77
Fax: (242) 81 04 92

c) PRESTOIL
BP 1146 POINTE-NOIRE
Tél: (242) 94.07.40
Fax: (242) 94.07.41

Article 25 — Divers

Tous les avis et autres communications prévus au Contrat seront donnés par écrit
soit :

() par remise au représentant de la Partie au Comité de Gestion ;
(ii) par courrier recommandé avec demande d'avis de réception ;
Gi) par télécopie adressée à la Partie qui doit être notifiée à l'adresse

appropriée indiquée ci-dessus.

w&k 7 0
31

Fait en quatre (3) exemplaires,

A Brazzaville, le 2 0 DEC. 2005

Pour le Congo, Pour SNPC,
ER |

Jean Baptiste TATI LOUTARD Denis Auguste Marie GOKANA

Ministre des Hydrocarbures Président Directeur Général

Pour Prestoil,

